Buchanan, J.
This is a suit instituted upon the following obligations of defendant’s testator, Stephen M. Ford: Three notes payable to order, of which one was due the 1st of January, 1843, and two, the 1st of January, 1845; also, an account for merchandise sold, with a due bill at the bottom, (not negotiable,) dated 24th of April, 1843.
This suit was instituted in September, 1855. Defendant pleads prescription; and plaintiffs have offered as evidence of an interruption, a letter of Ford to one MoAlpin, dated 14th March, 1850, and the testimony of a witness, Johnston, of conversations with Ford, in the year 1853. The letter was properly admitted in evidence. MoAlpin appears from the letter to have been an agent of plaintiffs. The letter and the testimony contain substantially the same offer on the part of Ford, to give plaintiffs in payment or discharge of their claims, a tract of land, provided they would give one hundred dollars to boot. This offer was declined ; and upon the principle of the case of Lackey v. Macmurdo, 9 An., there was no interruption of the prescription.
Judgment reversed, and judgment for defendant, with costs in both courts.